Opinion filed August 18,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00198-CR
                                                    __________
 
                           ASHLEY
NICOLE HATFIELD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
                                                            Taylor
County, Texas
                                                   Trial
Court Cause No. 23,896-A
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Ashley
Nicole Hatfield has filed in this court a motion to dismiss her appeal. 
Pursuant to Tex.R.App.P. 42.2, the
motion is signed by both appellant and her counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM 
                                                                                    
August 18, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.